Trimble, P. J.,
Joseph Peter Messner died testate on May 11, 1947, leaving a will dated February 4,1947, and a writing which was probated as a codicil dated May 6,1947. Joseph M. Messner, a son and, under the first writing, a legatee entitled to an equal share with his brother and sisters, is petitioner for partition. His allegation that he is the owner of a one-fifth interest in the land is contested by his sister, Thelma M. Zivic, who is the sole legatee and devisee under the later writing. She claims that she is the owner of the land described in the petition and the building thereon.
The will provides first for the payment of debts; then there is a devise and bequest of all the rest and residue of the estate, real, personal and mixed, wheresoever found and situate, to his “beloved children”, Joseph, petitioner for partition, being one; or if any of his children predecease him, his children’s issue are substituted for the parents. For the administration of his estate, he appointed his daughter, Thelma M. *352Zivic, to be his executrix without giving bond or other security. The writing probated as a codicil, written three months and two days later, provides as follows:
“I want my daughter Thelma M. Zivic to have all my cash money, bonds and insurance and personal belongings, and my restaurant, license and business at 3825 Penn Avenue. My daughter Thelma M. Zivic to be executrix of this will.”
Decedent owned no estate of any kind other than that which is disposed of in this second writing, leaving it impossible to make any finding that he left any residue to'any person unless it should be determined that the devise of his “restaurant, license and business at 3825 Penn Avenue” created an estate in his daughter less than a fee simple.
To give the court a correct view of the property involved in this partition, counsel for petitioner and respondent agreed on the description of the land and the two-and-a-half story frame building erected thereon which entirely covers the real estate described. The building is described as follows:
“Basement: Divided into three rooms or compartments. There is a beer storage box and refrigeration unit in one room or compartment, laundry tubs in the second room or compartment and a ladies’ rest room in the remaining room or compartment. Entrance to basement from Thirty-ninth Street and from lunch room on first floor.
“First Floor: Divided into barroom, lunch room, dining room and kitchen. There is a men’s rest room on one side of the lunch room. Entrance to barroom located at corner of Penn Avenue and Thirty-ninth Street and entrances to dining room and kitchen via steps from Thirty-ninth Street.
“Second Floor: Divided into three bedrooms, bathroom and living room and a storage room used for storage of liquors. Entrance to second floor via steps *353from dining room on first floor to living room on second floor. No entrance from outside.
“Attic: Composed of a single unfinished room. Used for storage. Entrance from bedroom on second floor.”
A partition of this land would destroy decedent’s intention as he expressed it in the gift of his “restaurant, license and business at 3825 Penn Avenue” to his daughter. For some reason known to testator, he wanted his daughter Thelma to have all his “cash money, bonds and insurance and personal belongings, and restaurant, license and business at 3825 Penn Avenue”. A decree in partition would oust Thelma from any right that she gained under this gift, and would compel the conclusion that testator did not know what he was doing when he gave her his “restaurant, license and business at 3825 Penn Avenue”. That is an absolute gift. He owned no other restaurant, license or business and to operate this he had his living quarters on the second floor and also had his liquor stored there and beer stored in the cellar. The three rooms in the basement had a beer storage box, refrigeration unit, laundry tubs and rest room which could be reached by two entrances, one from Thirty-ninth Street and the other from the lunch room on the first floor. The attic was a storage room.
If we would take the view of petitioner, we would have to say that all that was given to Thelma was the barroom, lunch room, dining room, kitchen and one rest room on the first floor with an entrance to the barroom from the corner of Penn Avenue and Thirty-ninth Street and one to the dining room and kitchen by steps off Thirty-ninth Street. The whole building was licensed and when testator deliberately sat down and gave his daughter, by the second writing of his will, his “restaurant, license and business at 3825 Penn Avenue” he intended that she should be able to enjoy them, and not be subject to being ousted by a partition proceeding or a refusal of a license.
*354When we read Lippincott’s Estate, 276 Pa. 283, we find that a liberal construction is essential when the will or codicil is drawn by one unskilled in technical terms and the courts construe the writing in the manner which will best carry out testator’s intention. A layman’s will, written by a layman, should be construed precisely as he would have understood it: see Shaffer’s Estate, 262 Pa. 15, 19, and the cases cited therein.
It is most difficult to believe that this testator had any other intention than to vest in fee simple the title to his property where he had his restaurant, his license and his business, all of which were located in his home and he made no exception of any kind. His gift is without any reference to any residue for any person other than his daughter Thelma. No reason is assigned for holding that testator wanted his daughter to have less than a fee simple title.
The petition for partition will be dismissed.